DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims as amended set forth specific sizing ratios for the contacting edge that do not appear to find original support in the specification.  It is noted that applicant’s drawings were not disclosed as to scale.  As such, these drawings cannot be the basis for now claiming particular ratios.  If the drawings are not to scale, there appears no particular basis for the contacting edge being wider than it is high.  If the drawings are not to scale, there appears no particular basis for the contacting edge height being less than half the height of the internal cavity.  Further, it is not exactly clear what the basis is for limiting contacting edge height to less than half the internal cavity height.  Why half?  If the drawings are not to scale, there appears no particular basis for the width of the contacting edge being greater than 2 times the height of the contacting edge.

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyer (US patent application publication 2012/0297567).
	The publication to Hyer discloses the invention substantially as is claimed.  Hyer discloses a rubber wiper blade (122, figs. 1, 3) comprising a mounting part (210), an angle maintaining bendable part (334) continuously formed from the mounting part and having at least one longitudinal internal cavity (360) therein, and a single flat contacting surface/edge (376) continuously formed from the angle maintaining bendable part.  The single flat contacting surface provides line contact on opposing edges (380) thereof depending on the direction of movement of the wiper blade (para. 43).  Side portions or upper (342) and lower (346) legs of the bendable part have a thickness of .03 inches or .762mm (para. 42).  Such lies within the claimed range of .2 to 1.2 mm.
	The publication to Hyer discloses all of the above recited subject matter with the exception of a particular height of the internal cavity and a rectangular shape for the internal cavity and bendable part.  Hyer sets forth that the cross sectional area of the leg walls should be no greater than the cross sectional area of the cavity (para. 42).  Given the shape of the cavity shown in figure 3, and in view of the thickness of .762 for the legs, and further in view of the ratio of leg wall area to cavity area, the height of the cavity appears on the order of 6mm or slightly greater.  However, such is not explicitly set forth. 
	It is noted that while Hyer discloses the shape of the cavity as substantially rectangular (fig. 3), it can be varied, along with the wall thickness of the upper (342) and lower (346) legs as well as the ratio of the leg wall area to the cavity area, and as well as the bendable part shape (para.45) as desired.  Hyer thus suggests dimensioning the blade and cavity as needed or desired to achieve the performance required.  Where the general conditions of a claim are disclosed by the prior art it is not deemed inventive or novel to discover the optimal or workable ranges by routine experimentation.  It would have been obvious to one of skill in the art before the filing date of the claimed invention 
	With respect to claim 1, as the edge (376) of Hyer is merely the lower surface of the tip (338), there is essentially no height to such edge.  As such, the contacting edge (376) of Hyer is wider than it is high.  Further, such a contacting edge also appears to have a height that is less than ½ the height of the internal cavity.
	With respect to claim 3, Hyer discloses the wiper blade, and thus the contacting edge, can be of a silicone based polymer (para. 44).  Such is deemed a low friction material, at least as far as defined since no particular frictional values have been set forth.
	With respect to claim 7, the flat contacting surface/edge (376) of Hyer appears as rectangular in shape based on what is presented in figures 1 and 3.
With respect to claim 10, as the edge (376) of Hyer is merely the lower surface of the tip (338), there is essentially no height to such edge.  As such, the width of such edge appear greater than 2 times the height thereof.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyer (US patent application publication 2012/0297567) in view of Vogt et al (US patent application publication 2004/0148728).
	The publication to Hyer discloses all of the above recited subject matter with the exception of an outer surface of the contacting edge being coated with a layer of synthetic resins.
	The publication to Vogt discloses a wiper blade (fig. 1) with a mounting part (3) movably supporting a wiper lip (2) which has a flat contacting surface/edge (5).  Such surface/edge (5) has a coating (1) of low friction PE-UHMW (para. 30-31), which is a synthetic resin.
.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyer (US patent application publication 2012/0297567) in view of Scherch et al (US patent 5,487,205).
The publication to Hyer discloses all of the above recited subject matter with the exception of a particular shore hardness for the material of the wiper.
The patent to Scherch discloses a wiper blade (12, fig. 7) wherein such is made from both high durometer rubber of 75 shore A for the mounting part (16) and low durometer rubber of 50 shore A for both the body (18) and contact end (20).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the mounting part of the Hyer wiper blade of a 75 shore A durometer and the bendable body and contacting parts of a 50 shore A durometer, as clearly suggested by Scherch, to provide increased securing of the mounting part while maintaining good contact by the contact part. 

Response to Arguments

Applicant's arguments filed 02 April 2021 have been fully considered but they are not fully persuasive.
	Initially, as set forth above, applicant’s amendments appear to introduce new matter.  It does not appear the drawings can be used to glean ratios to be set forth in the claims, unless such were established as being to scale.

	Applicant’s discussion of Hyer and that the wiping head (334) cannot be a vertical rectangle is noted but not persuasive.  As set forth above, Hyer discloses that such head can be any other kind of quadrilateral or four sided shape to the shape shown (para. 45).  While applicant argues that the upper and lower legs of Hyer cannot be vertical, it appears two legs could be vertical and two horizontal to form the four sided shape.  A rectangular shape appears as a quadrilateral or four sided shape and nothing in Hyer appears to preclude using such a shape.  Noting the alternative shape suggested by Hyer in figure 6, it can be seen that shapes turning towards rectangular are contemplated.  There does not appear upper and lower legs here.  Additionally, Hyer suggests that the cross sectional shape of the channel can be varied as desired. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
22 May 2021